Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/16/2020 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments on page 7, paragraphs 2-3 of the Remarks filed 12/16/2020 have been fully considered but they are not persuasive in light of the terminal disclaimer filed by applicant on 12/16/2020.  The terminal disclaimer has disapproved.  Therefore, claims 1-20 stand rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,461,844 B2 to Lauer, Claims 1-20 also stand rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,014,930 B2 to Lauer, and Claims 1-20 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 9,408,129 B2 to Lauer (hereinafter as Lauer ‘129).  
 
The terminal disclaimer has been disapproved for the reasons below.


For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the Terminal Disclaimer, along with another copy of the Terminal Disclaimer, unless they file a Terminal disclaimer that is signed by the applicant.
Please note the Terminal Disclaimer must be re-filed.  No new fees are due.









Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,461,844 B2 to Lauer (hereinafter as Lauer ‘844).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the claims 1-20 of the Lauer ‘844 Patent by eliminating the elements and their functions of the claims as set forth below. 
In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Lauer ‘844 discloses a method of communicating between a mobile platform and one or more satellite stations of one or more networks of satellite stations, the method comprising (see claim 1, col. 24, lines 55-57):
establishing, via one or more processors, a first communication link between the mobile platform and a first satellite station (see claim 1, col. 24, lines 58-60);
determining, via the one or more processors, a second satellite station for communication with the mobile platform (see claim 1, col. 24, lines 61-64);
establishing, via the one or more processors, a second communication link between the mobile platform and the second satellite station (see claim 1, col. 24, lines 65-67);
calculating, via the one or more processors, a time to initiate a communication handoff from the first communication link to the second communication link (see claim 1, col. 25, lines 1-3); and,


Regarding claim 2, Lauer ‘844 discloses the method of communicating of claim 1, further comprising:
terminating, via one or more processors, the first communication link (see claim 2, col. 25, lines 9-12);
coupling, via the one or more processors, an antenna to the second communication link (see claim 2, col. 25, lines 13-14); and
positioning, via the one or more processors, the antenna toward the second satellite station to improve communication over the second communication link (see claim 2, col. 25, lines 15-17).

Regarding claim 3, Lauer ‘844 discloses the method of communicating of claim 1, wherein calculating a time to initiate the communication handoff includes at least one of the following: determining a distance from the mobile platform to the second satellite station; evaluating signal strength received via the first communication link, evaluating signal strength received via the second communication link, comparing signal strength of the first and second communication links, and comparing distance between the mobile platform and the 

Regarding claim 4, Lauer ‘844 discloses the method of communicating of claim 1, further comprising:
receiving, via the one or more processors, one or more communication indicators (see claim 4, col. 25, lines 29-32);
analyzing, via the one or more processors, the one or more communication indicators, wherein calculating the time to initiate the communication handoff from the first communication link to the second communication link based on the analysis of the one or more communication indicators (see claim 4, col. 25, lines 33-38).

Regarding claim 5, Lauer ‘844 discloses the method of communicating of claim 4, wherein the communication indicator includes at least one of the following: 
signal strength received via the first communication link, signal strength received via the second communication link, comparative/relative signal strength received between the first communication link and the second communication link, and the distance between the mobile platform and the first and/or second satellite (see claim 5, col. 25, lines 40-47).



Regarding claim 7, Lauer ‘844 discloses a controller attached to a mobile platform and facilitating communication with a first and second satellite station included among one or more networks of satellite stations, the controller comprising (see claim 7, col. 25, lines 51-54):
a processor operatively coupled to a memory device (see claim 7, col. 25, line 55); and
a set of instructions stored on the memory device, which when executed by the processor, cause the controller to (see claim 7, col. 25, lines 56-57):
establish a first communication link between the mobile platform and the first satellite station (see claim 7, col. 25, lines 58-59);
determine the second satellite station for communication with the mobile platform (see claim 7, col. 25, lines 61-62);
establish a second communication link between the mobile platform and the second satellite station (see claim 7, col. 25, lines 63-64);
calculate a time to initiate communication handoff from the first communication link to the second communication link (see claim 7, col. 25, lines 65-67); and,


Regarding claim 8, Lauer ‘844 discloses the controller of claim 7, wherein the calculated time to initiate the communication handoff from the first communication link to the second communication link is based on analysis by the processor of a communication indicator (see claim 8, col. 26, lines 4-7).

Regarding claim 9, Lauer ‘844 discloses the controller of claim 8, wherein the communication indicator includes at least one of the following: signal strength received via the first communication link, signal strength received via the second communication link, comparative/relative signal strength received between the first communication link and the second communication link, and the distance between the mobile platform and the first and/or second satellite (see claim 9, col. 26, lines 8-16).

Regarding claim 10, Lauer ‘844 discloses the controller of claim 7, further comprising:
an antenna coupled to the first communication link and positioned toward the first satellite station to facilitate communication with the first satellite station over a first frequency, wherein the processor is configured to position the antenna toward the second satellite station 

Regarding claim 11, Lauer ‘844 discloses the controller of claim 10, wherein the antenna is enclosed within a radome affixed to or integral with the mobile platform (see claim 11, col. 26, lines 25-27).

Regarding claim 12, Lauer ‘844 discloses the controller of claim 10, wherein the first frequency includes at least a portion of a Ku-band, Ka-band, or L-band (see claim 12, col. 26, lines 28-29).

Regarding claim 13, Lauer ‘844 discloses the controller of claim 7, wherein the first and/or second communication link includes a wireless local area network (WLAN) (see claim 12, col. 26, lines 30-32).

Regarding claim 14, Lauer ‘844 discloses the controller of claim 7, wherein the mobile platform is an air-based transport, a land-based transport, or a sea-based transport (see claim 14, col. 26, lines 33-35).



Regarding claim 16, Lauer ‘844 discloses a mobile platform configured to communicate with a first and second satellite station included among one or more networks of satellite stations, the mobile platform comprising (see claim 16, col. 26, lines 40-43):
a controller including one or more processors operatively coupled to a memory device (see claim 16, col. 26, lines 44-46); and
a first communication link established between the mobile platform and the first satellite station (see claim 16, col. 26, lines 47-48), 
wherein the one or more processors configured to determine a second satellite station for communicating with the mobile platform, establish a second communication link between the mobile platform and the second satellite station, and calculate a time to initiate communication handoff from the first communication link to the second communication link (see claim 16, col. 26, lines 51-58).

Regarding claim 17, Lauer ‘844 discloses the mobile platform of claim 16, wherein the calculated time to initiate the communication handoff from the first communication link to the second communication link is based on analysis by the one or more processors of a 

Regarding claim 18, Lauer ‘844 discloses the mobile platform of claim 16, further comprising:
an antenna capable of being coupled to the first communication link or the second communication link, wherein the controller positions the antenna for communication with the second satellite station based on the calculated time to initiate the communication handoff from the first communication link to the second communication link (see claim 18, col. 27, lines 3-10).

Regarding claim 19, Lauer ‘844 discloses the mobile platform of claim 16, further comprising:
an antenna coupled to the first communication link, wherein the controller is configured to decouple the antenna from the first communication link and couple the antenna to the second 

Regarding claim 20, Lauer ‘844 discloses the mobile platform of claim 16, wherein the controller is configured to support bi-directional communication to and from an end-user wireless device operatively coupled to a wireless local network (WAN) onboard the mobile platform (see claim 20, col. 27, lines 19-23).

Claims 1-20 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,014,930 B2 to Lauer (hereinafter as Lauer ‘930).  
Regarding claim 1, Lauer ‘930 discloses a method of communicating between a mobile platform and one or more satellite stations of one or more networks of satellite stations, the method comprising (see claim 1, col. 24, lines 50-53):
establishing, via one or more processors, a first communication link between the mobile platform and a first satellite station (see claim 1, col. 24, lines 50-53);
determining, via the one or more processors, a second satellite station for communication with the mobile platform (see claim 1, col. 24, lines 58-60);

calculating, via the one or more processors, a time to initiate a communication handoff from the first communication link to the second communication link (see claim 1, col. 24, lines 65-67); and,
initiating, via the one or more processors, the communication handoff from the first communication link to the second communication link based on the calculated time (see claim 1, col. 25, lines 1-2).

Regarding claim 2, Lauer ‘930 discloses the method of communicating of claim 1, further comprising (see claim 1, col. 25, lines 1-2):
terminating, via one or more processors, the first communication link (see claim 2, col. 25, lines 3-6);
coupling, via the one or more processors, an antenna to the second communication link (see claim 2, col. 25, lines 7-9); and
positioning, via the one or more processors, the antenna toward the second satellite station to improve communication over the second communication link (see claim 2, col. 25, lines 9-11).



Regarding claim 4, Lauer ‘930 discloses the method of communicating of claim 1, further comprising:
receiving, via the one or more processors, one or more communication indicators (see claim 4, col. 25, lines 22-25);
analyzing, via the one or more processors, the one or more communication indicators, wherein calculating the time to initiate the communication handoff from the first communication link to the second communication link based on the analysis of the one or more communication indicators (see claim 4, col. 25, lines 26-31).

Regarding claim 5, Lauer ‘930 discloses the method of communicating of claim 4, wherein the communication indicator includes at least one of the following: signal strength 

Regarding claim 6, Lauer ‘930 discloses the method of communicating of claim 1, wherein the first and/or second communication link includes a wireless local area network (WLAN) onboard the mobile platform (see claim 6, col. 25, lines 39-41).

Regarding claim 7, Lauer ‘930 discloses a controller attached to a mobile platform and facilitating communication with a first and second satellite station included among one or more networks of satellite stations, the controller comprising (see claim 7, col. 25, lines 42-45):
a processor operatively coupled to a memory device; and
a set of instructions stored on the memory device, which when executed by the processor, cause the controller to:
establish a first communication link between the mobile platform and the first satellite station (see claim 7, col. 25, lines 46-48);
determine the second satellite station for communication with the mobile platform (see claim 7, col. 25, lines 53-55);

calculate a time to initiate communication handoff from the first communication link to the second communication link (see claim 7, col. 25, lines 59-61); and,
initiate the communication handoff from the first communication link to the second communication link based on the calculated time (see claim 8, col. 25, lines 58-61).

Regarding claim 8, Lauer ‘930 discloses the controller of claim 7, wherein the calculated time to initiate the communication handoff from the first communication link to the second communication link is based on analysis by the processor of a communication indicator (see claim 8, col. 25, lines 62-65).

Regarding claim 9, Lauer ‘930 discloses the controller of claim 8, wherein the communication indicator includes at least one of the following: signal strength received via the first communication link, signal strength received via the second communication link, comparative/relative signal strength received between the first communication link and the second communication link, and the distance between the mobile platform and the first and/or second satellite (see claim 9, col. 25, lines 66-67, claim 10, col. 26, lines 1-5).


an antenna coupled to the first communication link and positioned toward the first satellite station to facilitate communication with the first satellite station over a first frequency, wherein the processor is configured to position the antenna toward the second satellite station based on the calculated time to initiate communication handoff (see claim 10, col. 26, lines 6-13).

Regarding claim 11, Lauer ‘930 discloses the controller of claim 10, wherein the antenna is enclosed within a radome affixed to or integral with the mobile platform (see claim 11, col. 26, lines 14-16).

Regarding claim 12, Lauer ‘930 discloses the controller of claim 10, wherein the first frequency includes at least a portion of a Ku-band, Ka-band, or L-band (see claim 12, col. 26, lines 17-19).

Regarding claim 13, Lauer ‘930 discloses the controller of claim 7, wherein the first and/or second communication link includes a wireless local area network (WLAN) (see claim 13, col. 26, lines 20-22).



Regarding claim 15, Lauer ‘930 discloses the controller of claim 7, further comprising a replaceable line unit attached to the mobile platform, wherein at least a portion of the controller is housed within the replaceable line unit (see claim 15, col. 26, lines 26-29).

Regarding claim 16, Lauer ‘930 discloses a mobile platform configured to communicate with a first and second satellite station included among one or more networks of satellite stations, the mobile platform comprising (see claim 16, col. 26, lines 30-34):
a controller including one or more processors operatively coupled to a memory device (see claim 16, col. 26, lines 35-37); and
a first communication link established between the mobile platform and the first satellite station, wherein the one or more processors configured to determine a second satellite station for communicating with the mobile platform (see claim 16, col. 26, lines 40-43), 
establish a second communication link between the mobile platform and the second satellite station, and calculate a time to initiate communication handoff from the first communication link to the second communication link (see claim 16, col. 26, lines 50-56).


Regarding claim 18, Lauer ‘930 discloses the mobile platform of claim 16, further comprising:
an antenna capable of being coupled to the first communication link or the second communication link, wherein the controller positions the antenna for communication with the second satellite station based on the calculated time to initiate the communication handoff from the first communication link to the second communication link (see claim 18, col. 27, lines 1-8).

Regarding claim 19, Lauer ‘930 discloses the mobile platform of claim 16, further comprising:
an antenna coupled to the first communication link, wherein the controller is configured to decouple the antenna from the first communication link and couple the antenna to the second 

Regarding claim 20, Lauer ‘930 discloses the mobile platform of claim 16, wherein the controller is configured to support bi-directional communication to and from an end-user wireless device operatively coupled to a wireless local network (WAN) onboard the mobile platform (see claim 20, col. 27, lines 17-19).









Claims 1-20 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 9,408,129 B2 to Lauer (hereinafter as Lauer ‘129).  
Regarding claim 1, Lauer ‘129 discloses a method of communicating between a mobile platform and one or more satellite stations of one or more networks of satellite stations, the method comprising (see claim 1, col. 24, lines 12-15):
establishing, via one or more processors, a first communication link between the mobile platform and a first satellite station (see claim 1, col. 24, lines 16-18);
determining, via the one or more processors, a second satellite station for communication with the mobile platform (see claim 1, col. 24, lines 20-22);
establishing, via the one or more processors, a second communication link between the mobile platform and the second satellite station (see claim 1, col. 24, lines 23-25);
calculating, via the one or more processors, a time to initiate a communication handoff from the first communication link to the second communication link (see claim 1, col. 24, lines 30-33); and,
initiating, via the one or more processors, the communication handoff from the first communication link to the second communication link based on the calculated time (see claim 1, col. 24, lines 37-38).


terminating, via one or more processors, the first communication link (see claim 2, col. 24, lines 39-42);
coupling, via the one or more processors, an antenna to the second communication link (see claim 2, col. 24, lines 43-44); and
positioning, via the one or more processors, the antenna toward the second satellite station to improve communication over the second communication link (see claim 2, col. 24, lines 45-47).

Regarding claim 3, Lauer ‘129 discloses the method of communicating of claim 1, wherein calculating a time to initiate the communication handoff includes at least one of the following: determining a distance from the mobile platform to the second satellite station; evaluating signal strength received via the first communication link, evaluating signal strength received via the second communication link, comparing signal strength of the first and second communication links, and comparing distance between the mobile platform and the first satellite station to distance between the mobile platform and the second satellite station (see claim 3, col. 24, lines 48-57).


receiving, via the one or more processors, one or more communication indicators (see claim 1, col. 24, lines 26-27);
analyzing, via the one or more processors, the one or more communication indicators, wherein calculating the time to initiate the communication handoff from the first communication link to the second communication link based on the analysis of the one or more communication indicators (see claim 1, col. 24, lines 28-33).

Regarding claim 5, Lauer ‘129 discloses the method of communicating of claim 4, wherein the communication indicator includes at least one of the following: signal strength received via the first communication link, signal strength received via the second communication link, comparative/relative signal strength received between the first communication link and the second communication link, and the distance between the mobile platform and the first and/or second satellite (see claim 11, col. 25, lines 33-39).

Regarding claim 6, Lauer ‘129 discloses the method of communicating of claim 1, wherein the first and/or second communication link includes a wireless local area network (WLAN) onboard the mobile platform (see claim 20, col. 26, lines 43-47).


a processor operatively coupled to a memory device; and a set of instructions stored on the memory device, which when executed by the processor, cause the controller to: establish a first communication link between the mobile platform and the first satellite station (see claim 5, col. 24, lines 62-67);
determine the second satellite station for communication with the mobile platform (see claim 5, col. 25, lines 3-6);
establish a second communication link between the mobile platform and the second satellite station (see claim 5, col. 25, lines 7-9);
calculate a time to initiate communication handoff from the first communication link to the second communication link (see claim 5, col. 25, lines 10-12); and,
initiate the communication handoff from the first communication link to the second communication link based on the calculated time (see claim 5, col. 25, lines 13-14).

Regarding claim 8, Lauer ‘129 discloses the controller of claim 7, wherein the calculated time to initiate the communication handoff from the first communication link to the second communication link is based on analysis by the processor of a communication indicator (see claim 1, col. 24, lines 27-28, 30-33, 37-38).


Regarding claim 10, Lauer ‘129 discloses the controller of claim 7, further comprising:
an antenna coupled to the first communication link and positioned toward the first satellite station to facilitate communication with the first satellite station over a first frequency, wherein the processor is configured to position the antenna toward the second satellite station based on the calculated time to initiate communication handoff (see claim 7, col. 25, lines 18-24).

Regarding claim 11, Lauer ‘129 discloses the controller of claim 10, wherein the antenna is enclosed within a radome affixed to or integral with the mobile platform (see claim 8, col. 24, lines 25-27).

u-band, Ka-band, or L-band (see claim 10, col. 25, lines 30-32).

Regarding claim 13, Lauer ‘129 discloses the controller of claim 7, wherein the first and/or second communication link includes a wireless local area network (WLAN) (see claim 20, col. 26, lines 43-47).

Regarding claim 14, Lauer ‘129 discloses the controller of claim 7, wherein the mobile platform is an air-based transport, a land-based transport, or a sea-based transport (see claim 14, col. 25, lines 47-49).

Regarding claim 15, Lauer ‘129 discloses the controller of claim 7, further comprising a replaceable line unit attached to the mobile platform, wherein at least a portion of the controller is housed within the replaceable line unit (see claim 15, col. 26, lines 1-4).

Regarding claim 16, Lauer ‘129 discloses a mobile platform configured to communicate with a first and second satellite station included among one or more networks of satellite stations, the mobile platform comprising (see claim 16, col. 26, lines 5-8):

a first communication link established between the mobile platform and the first satellite station (see claim 16, col. 26, lines 12-14), 
wherein the one or more processors configured to determine a second satellite station for communicating with the mobile platform (see claim 16, col. 26, lines 15-20), 
establish a second communication link between the mobile platform and the second satellite station (see claim 16, col. 26, lines 21-23), and 
calculate a time to initiate communication handoff from the first communication link to the second communication link (see claim 16, col. 26, lines 24-27).

Regarding claim 17, Lauer ‘129 discloses the mobile platform of claim 16, wherein the calculated time to initiate the communication handoff from the first communication link to the second communication link is based on analysis by the one or more processors of a communication indicator (see claim 1, col. 24, lines 28-33), wherein the communication indicator includes at least one of the following: signal strength received via the first communication link, signal strength received via the second communication link, comparative/relative signal strength received between the first communication link and the second communication link, and the distance between the mobile platform and the first and/or second satellite (see claim 11, col. 25, lines 33-39).

an antenna capable of being coupled to the first communication link or the second communication link, wherein the controller positions the antenna for communication with the second satellite station based on the calculated time to initiate the communication handoff from the first communication link to the second communication link (see claim 18, col. 26, lines 31-36).

Regarding claim 19, Lauer ‘129 discloses the mobile platform of claim 16, further comprising:
an antenna coupled to the first communication link, wherein the controller is configured to decouple the antenna from the first communication link and couple the antenna to the second communication link based on the calculated time to initiate the communication handoff from the first communication link to the second communication link (see claim 19, col. 26, lines 37-42).

Regarding claim 20, Lauer ‘129 discloses the mobile platform of claim 16, wherein the controller is configured to support bi-directional communication to and from an end-user wireless device operatively coupled to a wireless local network (WAN) onboard the mobile platform (see claim 20, col. 26, lines 43-47).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/KEVIN D MEW/            Primary Examiner, Art Unit 2471